Citation Nr: 1227276	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis. 

2.  Entitlement to service connection for depression/stress.

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for knee pain. 

5.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to February 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2003 and May 2007 rating decisions.

In May 2010, a local hearing was held before a Decision Review Officer at the Indianapolis, Indiana, RO.  A transcript of that proceeding has been associated with the claims folder.  Additionally, the Veteran was scheduled for a hearing before a member of the Board for February 17, 2011.  However, the Veteran failed to report for this hearing, did not offer good cause for his failure to report for this hearing, and did not request that the hearing be rescheduled.  As such, the Board will proceed to evaluate the claims as done below.  

The Board notes that the Veteran submitted a claim for service connection for dysfunction of the bilateral Achilles tendon in April 2006.  It does not appear that this disability has been addressed  by the RO.  Therefore, the issue of entitlement to service connection for dysfunction of the bilateral Achilles tendon has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis, entitlement to service connection for depression/stress, and entitlement to service connection for knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is arthritis of the back shown to have manifested within 1 year of discharge from service.

2.  On May 11, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal of the claim for entitlement to an evaluation in excess of 10 percent for service-connected tinnitus is requested.

3.  On May 11, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal of the claim for entitlement to TDIU is requested.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
2.  The criteria for withdrawal of an appeal of the claim of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal of the claim of entitlement to TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus and entitlement to TDIU, the Veteran has withdrawn his appeal of these issues, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to these claims.

With respect to the Veteran's claim for service connection for a back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in May 2006, December 2006, and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  All available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his back disability claim most recently in June 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and accompanying opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Entitlement to service connection for back pain.

The Veteran is seeking entitlement to service connection for back pain.  Specifically, the Veteran contends that he injured his back in service by participating in road marches in full gear or wearing rucksacks.

A review of the service treatment records reveals that the Veteran complained of mid and lower back pain in an August 1992 service treatment record after a road march.  The Veteran indicated that he had a sore back due to carrying a load on his back.  The Veteran was diagnosed with myospasm lumbar region.  The Veteran also complained of low back pain in a January 1993 service treatment record, at which time he reported injuring himself during physical training.  In a March 1995 service treatment record, the Veteran reported right upper back pain and neck pain following involvement in a motor vehicle accident the previous day.  In a January 1998 Report of Medical History, the Veteran indicated that he did not have recurrent back pain.

The Veteran underwent a VA examination in June 2010.  The examiner reviewed the claims file.  The Veteran reported low back pain with occasional leg pain and stiffness with an onset of 1994.  The Veteran reported that he injured his back carrying a rucksack and setting up equipment during road marching.  X-ray reports revealed good alignment with preserved disc height.  Upon examination, the examiner diagnosed the Veteran with a back strain.  The examiner determined that it is less likely than not that the Veteran's back pain is related to his military service.  His back pain from the military service should have resolved with rest and there is no neurological deficit (weakness) that can be attributable to a cause such as a herniated disc or stenosis. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the back to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the back cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the only medical opinion of record on the matter specifically reflects that it is less likely than not that the Veteran's back pain is related to his military service.  As explained, the examiner noted a diagnosis of back strain, and indicated that there was no neurological deficit that could be attributed to a cause such as a herniated disc or stenosis.  The examiner also noted that his back pain from military service should have resolved with rest.  In essence, it appears that the VA examiner felt that the injury as described by the Veteran would most likely have resolved without any residuals, and that there was no objective evidence of any current disability that would be consistent with that injury.  There is no medical evidence to the contrary.  As such, the Board finds that service connection cannot be granted on a direct basis.

The Board acknowledges the Veteran's contentions that he has a current back condition as a result of his active duty.  However, the most probative medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge, and the Board acknowledges that his reports of continuity of symptomatology are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he is not necessarily competent to attribute his general complaints of pain to a specific underlying disability, or to link such underlying disability to a specific event or events in service.  As noted, the VA examiner considered the Veteran's lay reports as to his history, but also relied on the nature of his current disability, and concluded that the Veteran did have the type of pathology that would be expected if his current problems were related to the reported in-service injury.  While the Board has considered his general lay assertions of pain since service, the Board ultimately places more weight on the June 2010 VA opinion.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for back pain, and the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus and entitlement to TDIU.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   In the present case, the Veteran, through his authorized representative, has withdrawn his appeal of the issues of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus and entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Entitlement to service connection for back pain is denied.

The appeal of the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus is dismissed.

The appeal of the issue of entitlement to TDIU is dismissed. 


REMAND

The Veteran is seeking entitlement to service connection for knee pain and depression/stress and entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis.  After a review of the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims. 

With regard to the Veteran's claim for service connection for depression/stress, the Veteran has indicated throughout the course his appeal that he dealt with depression in service and has been dealing with depression since his military service.  

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of depression or a stress-related disability.  

The Veteran has been noted in post-service VA treatment records as having dysthymia/stress.  Specifically, he was noted in a December 2008 VA treatment record as having dysthymia/stress for legal issues/divorce.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

In this case, as the Veteran has reported that he currently experiences depression and stress and he has asserted that he has experienced depression since his active duty service, observations which he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current psychiatric disability of any kind, to include depression or a disability related to stress, and, if so, whether this psychiatric disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran claim for entitlement to service connection for bilateral knee pain, the Veteran contends that he has knee pain due to rigorous training in service, including long road marches with heavy rucksack.

A review of the service treatment records reveals that the Veteran complained of pain and numbness from the knee down bilaterally in a September 1993 service treatment record.  In a separate September 1993 service treatment record from this same date, the Veteran reported constant lower extremity pain brought by constant use. 

The Veteran has been noted in post-service VA treatment records as having bilateral knee pain.  In a May 2009 private treatment records from Smarttneurology, PC, the Veteran was noted as having knee arthritis.  In a March 2004 VA treatment record, the Veteran reported left foot pain which radiates up the back of his calf to the back of his knee with an onset of 1 day ago.

As the Veteran reported lower extremity pain and numbness during service, and he has complained of bilateral knee pain in post-service medical records, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current disability of either knee, and, if so, whether this current disability of either knee was caused or aggravated by his active duty service.  Colvin.

With regard to the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis, the Board notes that the Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board notes that the Veteran underwent a VA examination evaluating the severity of his service-connected bilateral pes planus with plantar fasciitis most recently in July 2006.  While neither the Veteran or his representative has specifically indicated that his disability has worsened since this examination, the Board finds that this issue must be remanded in order to provide the Veteran with a more recent VA examination due to the duration of time since he was last examined with regard to this disability.

Finally, the RO should take this opportunity to obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

2. Schedule the Veteran for a VA psychiatric examination for his claimed depression/stress.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed depression/stress.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a psychiatric disability of any kind, to include depression or a disability related to stress.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current psychiatric disability of any kind, to include depression or a disability related to stress, was caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for a VA examination for his claimed bilateral knee disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed bilateral knee disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a disability of any kind of either knee.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current disability of either knee was caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral pes planus with plantar fasciitis.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  Also, the examiner should review all relevant VA treatment records.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note whether the Veteran has severe acquired bilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The examiner should note whether the Veteran has pronounced acquired bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should comment as to whether the Veteran's feet exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  The examiner should specifically note all orthopedic and neurological symptoms related to this disability.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


